IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

CHARLES NILGES, individually and on Case No. 4:21-cv-00575-JMB

behalf of all others similarly situated,
Plaintiff,

v.

LIGHTFIRE PARTNERS LLC, a Missouri

company,

Defendant,

 

 

STIPULATION OF DISMISSAL

Plaintiff Charles Nilges and Defendant Lightfire Partners LLC hereby stipulate to the
dismissal of this action with prejudice as to the Plaintiff's individual claim and with prejudice as
to bear its own attorneys’ fees and costs. None of the
rights of any putative class members, other than the plaintiff, has been released or are otherwise

to Defendant’s counterclaim, with each party

affected by this dismissal.

Date: September 9, 2021

Respectfully submitted,

By: /s/ Mark Dean
Mark Dean

Law Offices of Mark Dean, LLC
12747 Olive Blvd, Ste 300
St. Louis, MO 63141
Telephone: (314) 675-0000
Fax: (314) 272-6378
Mark@markdeanlaw.com
Avi R. Kaufman
kaufman@kaufmanpa.com
KAUFMAN P.A.

400 NW 26" Street

Miami, FL 33127
Telephone: (305) 469-5881

Attorneys for Plaintiff and the Putative Classes
Case: 4:21-cv-00575-JMB Doc. #: 18 Filed: 09/09/21 Page: 2 of 2 PagelD #: 67

/s/ William F. Raney
CopPILEVITZ, LAM & RANEY, P.C.

William E. Raney, MO #46954
Kellie Mitchell Bubeck, MO #65573
310 W. 20th Street, Suite 300

Kansas City, Missouri 64108
Telephone: (816) 472-9000
Facsimile: (816) 472-5000

Email: braney@clrke.com
kbubeck@cirkc.com

 

Attorneys for LightFire Partners LLC
